DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claim 3 and the addition of new claims 11-19 in the amendments filed 8/10/2022,

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 11 and claims 12-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 11 (and by association claims 12-19) are directed to an intermediate-final product relationship (and a method for using the final product of claim 11) with at least claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.

Response to Amendment
Applicant’s arguments, see the claim amendments and pages 5-6 of the remarks filed 8/10/2022, with respect to the rejection of claims 1-7 and 9-10 under 35 U.S.C. 112(a) as set forth in paragraph 8 of the action mailed 5/17/2022, have been fully considered and are persuasive.  The rejection of claims 1-7 and 9-10 has been withdrawn. 

Applicant’s arguments, see the claim amendments and page 6 of the remarks filed 8/10/2022, with respect to the rejection of claims 1-7 and 9-10 under 35 U.S.C. 112(b) as set forth in paragraph 9 of the action mailed 5/17/2022, have been fully considered and are persuasive.  The rejection of claims 1-7 and 9-10 has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim(s) 9 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9,  the addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).

Claim Rejections - 35 USC § 103
Claim(s) 1-2, 4-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrensvard et al. (US 2008/0191174 A1) in view of Kim et al. (US 9096779 B2).

Regarding claim(s) 1-2, Ehrensvard teaches a paperboard (1) comprising printed conductive traces (2) (wiring board) that are separated with dielectric (4) at (E) and (F), and connection points (3) at (A), (B), (C) and (D) are connected via the disclosed anisotropic adhesive (attached adhesive sheet, adhesive agent layer on a first surface) (para 0063 and Figure 1), which said anisotropic adhesive is employed to electrically connect conductive traces to an electronic module (configured for attachment to a surface of a living body to measure a biosignal via the exposed surface of the resulting adhesive layer) (para 0015).
Ehrensvard also teaches that the anisotropic adhesive comprises an adhesive component (adhesive material) and an Intrinsically Conductive Polymer (ICP) (para 0016), wherein the inventive examples of Ehrensvard demonstrate that the adhesive components employs an ethylene acrylic acid (EAA) emulsion (acrylic emulsion adhesive agent, current claims 2 and 10) (para 0071).

Ehrensvard is silent to the ICP being an organic polymer, and to the presently recited contact impedance under the presently recited conditions (current claim 1), which said organic polymer is at least one type of polyanilines, polypyrroles and polythiopenes (current claim 9).

However, Kim teaches an electroconductive transparent adhesive composition comprising an electroconductive polymer such as, inter alia, polyaniline (column 3, line 66 to column 4, line 17).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. 
“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  
See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

Indeed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to select the polyaniline conductive polymer as disclosed in Kim for that contemplated by Ehrensvard, and to provide said polymer in a proportion that endows that anisotropic adhesive of Ehrensvard with the presently claimed impedance based on the conductivity (inversely, the impedance) required of the prior art’s intended application as in the present invention.

Regarding claims 4-5, the Examiner notes that connection points (3) at (A), (B), (C) and (D) connected via the disclosed anisotropic adhesive would provide the adhesive at those points (see Figure 1), and thus would provide said adhesive as plurality of islands separated from each other.  While Ehrensvard does not specify that the anisotropic adhesive connecting points (3) are formed from a single layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide said anisotropic adhesive as a single as such as course would have been well within the knowledge available to said skilled artisan to select a single layer instead of a multilayer for the adhesive, and thereby arrive at the presently claimed invention from the disclosure of the prior art.

Regarding claim 6, the inventive examples of Ehrensvard demonstrate that the coated adhesive has a thickness of 15 m (para 0078).

Regarding claim 7, while Ehrensvard does not disclose the adhesion of the disclosed anisotropic adhesive to a living body, the Examiner respectfully submits that that adhesion values are properties that one skilled in the art would recognize as adjustable varies that is altered based on the adhesion required of the prior art’s intended application, and thereby arrive at the presently claimed invention from the disclosure of the prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7 and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        8/16/2022